Citation Nr: 1603765	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-37 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 10 percent for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to March 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This matter was previously before the Board in May 2013, at which time it was remanded for further development.  It is now returned to the Board.


FINDINGS OF FACT

The Veteran's back disability was manifested by forward flexion to, at worst, 80 degrees and pain.  It was not productive of incapacitating episodes.  There was no x-ray evidence of arthritis.  Ankylosis was not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a back disability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's back disability is rated 10 percent disabling under Diagnostic Code 5237, which contemplates lumbosacral strain and uses the General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015). 

Associated objective neurologic abnormalities are to be rated separately.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a , Plate V (2015).  The normal combined normal range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015). 

Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2015). 

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2015).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In a November 2008 letter, the Veteran reported sleeping in a recliner because remaining flat caused too much pain.  He reported difficulty with daily activities such as mowing lawns, hauling and splitting wood, and giving his children piggy-back rides. 

In a January 2009 VA examination report, the examiner noted a review of the Veteran's medical records.  On a review of systems, the Veteran denied any urinary complaints, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, leg or foot weakness, falls, or unsteadiness.  He reported daily constant pain in the lower back of an aching, sharp, and stabbing nature of moderate severity.  He denied any radiation of pain and flare-ups of spinal conditiones.  The examiner noted there were no incapacitating episodes of spine disease.  The Veteran denied use of any assistive devices and reported no limitation to walking.

Physical examination revealed normal posture and gait.  There were no abnormal spinal curvatures.  Motor, sensory, and reflex examination were normal.  There was a negative Lasegue's sign.  Range of motion testing revealed flexion to 95 degrees, extension to 35 degrees, left and right lateral flexion to 40 degrees, left and right lateral rotation to 35 degrees all without pain and with no additional limitation in range of motion after repetitive testing.  The Veteran was employed a control board refinery.  Regarding functional impact, the examiner noted there was no significant effect on the Veteran's usual occupation.  There were mild effects on chores, shopping, exercise, sports, and recreation. 

In a December 2011 VA examination, the Veteran reported pain in the thoracic area more than the lumbar area.  He reported flare-ups, to include missing work 2 to 3 days in the last year and that he cannot ride his 4 wheeler or do other exertional activities for extended periods of time.  Range of motion testing showed flexion to 90 degrees with pain at 80 degrees, extension to 30 degrees with pain at 20 degrees, right lateral flexion to 30 degrees with pain at 25 degrees, left lateral flexion to 30 degrees with pain on endpoint, and right and left lateral rotation with no pain.  After repetitive motion testing, flexion was limited to 80 degrees, and all tested range of motion were limited to 30 degrees.  Additional functional impairment after repetitive motion testing revealed less movement than normal and pain on movement.  The examiner noted tenderness to palpation of the paraspinal muscles in the mid to lower thoracic region.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing, reflex examination, and sensory examination were normal.  The examiner noted there was no radicular pain or signs or symptoms due to radiculopathy. No other neurologic abnormalities were noted.   There was no IVDS.  The Veteran denied use of any assistive devices.   There was no x-ray evidence of arthritis.  The examination report indicated the disability did not impact the Veteran's ability to work. 

A December 2011 private treatment record showed the Veteran received prescription pain medication and a joint injection for pain management.  After a series of 5 treatments, the Veteran reported a pain level of a 4 out of 10.

In an April 2012 statement, the Veteran reported an increase in flare-ups that last longer than usual.  He indicated pain lasting 3 to 4 weeks without a trigger.  He indicated that he was not able to work at his second job for almost 4 months.  He stated the getting dressed in the morning was difficult and that sleep was almost nonexistent due to the pain.

In a June 2013 VA examination, the examiner noted review of the claims file.  The diagnosis was thoracic neuralgia.  The Veteran indicated increased pain in the mid-back since the prior VA examination.  He reported being in constant pain and that he had a nerve branch block which he reported helped for 3 days.  The Veteran denied flare-ups.  Range of motion testing revealed flexion to 80 degrees with pain on endpoint, extension to 20 degrees with pain at 15 degrees, right lateral flexion to 30 degrees with pain on endpoint, left lateral flexion to 20 degrees, and right and left lateral rotation to 30 degrees with pain on endpoint. 

After repetitive motion testing, there were was no additional limitation of motion, but there was functional impairment identified as less movement than normal and pain on movement.  There were normal muscle strength testing, reflex examination, and sensory examination.  Straight leg raising tests were normal.  There were no signs or symptoms due to radiculopathy.  No other neurologic abnormalities were noted.  There was no IVDS.  The Veteran denied use of any assistive device.  There was no evidence of arthritis.  The examiner reviewed a thoracic magnetic resonance imaging (MRI) and indicated that the Veteran remained stable and normal.  

Regarding functional impact, the Veteran reported that he had to get up and stretch to relieve symptoms.  He does not need to climb ladders now, but fears this would be a problem if he needed to.  The examiner indicated there was no indication of lumbosacral strain.  There was no tenderness in the lumbar region.  The examiner noted the pain was in the thoracic region with range of motion and which has tenderness on palpation.  It was noted the Veteran works as a control board operator for a refining company.

Review of VA treatment records shows the Veteran's continued report of pain.  An October 2012 record notes the Veteran reported muscle spasm and pain radiation from the lower back to the right shoulder which did not have any limitation of range of motion of his right upper arm or numbness and tingling of his right arm.  A May 2013 record notes thoracic spine facet arthropathy by history and presentation, chronic pain syndrome, and thoracic spine muscle spasms.

After reviewing the evidence, the Board finds that the Veteran's back disability is appropriately rated 10 percent disabling under Diagnostic Code 5237.  To warrant a 20 percent rating, there must be evidence of limitation of flexion greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2015).  That is now shown.  

Regarding range of motion testing, the Veteran was found to have flexion to at worst, 80 degrees on VA examination in June 2013 and his combined range of motion of the thoracolumbar spine was greater than 120 degrees on all VA examinations.  There was no evidence that the Veteran's muscle spasms were severe enough to be responsible for abnormal gait or abnormal spinal contour.  

The Board reaches the same conclusion even when considering functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is no evidence of additional functional loss during this period.  The Veteran's symptoms are contemplated by the rating currently assigned.  Here, the Veteran's range of motion far exceeded what was required to warrant a rating in excess of the current 10 percent, and he did not demonstrate thoracolumbar spine ankylosis.  Simply stated, without taking into consideration the Veteran's cited problems the 10 percent finding could not be justified.  The fact that the Veteran has problems with his back is not in dispute, the only question is one of degree.  In this regard, the examinations have provided highly probative evidence against this claim.  

The Board finds that there is insufficient evidence of objective pain on motion to such extent, or any other functional loss, to warrant a rating in excess of 10 percent.

Consideration has been given to assigning a rating under Diagnostic Code 5243, based on incapacitating episodes.  However, there is no evidence of record indicating that the Veteran experiences incapacitating episodes which require medically prescribed bed rest.  Therefore, a rating based on incapacitating episodes is not warranted, and the Veteran is properly rated based on pain and limitation of motion.  38 C.F.R. § 4.71a (2015).

Consideration has been given to assigning a separate rating for neurological abnormalities related to the back disability.  While the Veteran complained of pain radiating to the right shoulder, there is no objective evidence of any neurological abnormalities noted in the medical record.  Moreover, the Veteran has not complained of specific neurological abnormalities related to the back disability.  Therefore, the Board finds that a separate rating for the neurological manifestations of the Veteran's back disability is not warranted.

In sum, the weight of the credible evidence demonstrates that the manifestations of the Veteran's back disability warrant no more than the assigned 10 percent rating.  As the preponderance of the evidence is against the claim for any higher rating for a lumbar spine disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating for all the time periods under consideration.  38 C.F.R. § 3.321(b)(1) (2015).  

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for the back disability reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

In the case at hand, the record shows that the manifestations of the back disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the back disability is in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated range of motion or reported functional impairment.  In addition, the evidence does not show frequent hospitalizations or that the back disability caused marked interference with employment.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated December 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a rating in excess of 10 percent for a back disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


